Citation Nr: 1141441	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  08-36 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of non-service connected pension benefits in the amount of $31,284.00.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1973 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision of the Committee on Waivers and Compromises (COWC) at the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Paul, Minnesota.


FINDINGS OF FACT

1.  Resolving the benefit of the doubt in the appellant's favor, the Veteran did not receive notification regarding a finding of overpayment, and the Veteran's request for a waiver of overpayment is therefore not untimely.

2.  The Veteran received non service-connected pension benefits to which she was not entitled since not all income (Social Security Disability income) was properly reported.  Thus, an overpayment in the amount of $31,284.00 was created because she received pension benefits to which she was not entitled.  

3.  The Veteran's misrepresentation led to the creation of the debt.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the Veteran's favor, the requirement that a request for waiver be made within a 180 days of notification of indebtedness is waived.  38 C.F.R. § 1.963(b)(2).

2.  Waiver of recovery of an overpayment of VA disability compensation benefits in the amount of $31,284.00 is not warranted. 38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. §§ 1.962-1.965 (2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that in Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011) (VCAA), with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases is found in Chapter 53, Title 38, United States Code, and that the provisions of the VCAA are relevant to a different chapter (i.e. Chapter 51).  In addition, the disposition of this case is based on the operation of law, and the Court has held that the VCAA has no effect on an appeal where the law is dispositive of the matter.  See Manning v. Principi, 16 Vet. App. 534 (2002).

Therefore, the VCAA and its implementing regulations are not for application in this case.

Applicable Law and Analysis-Timely Request for Waiver

A request for waiver of an indebtedness other than for loan guaranty shall only be considered if made within 180 days following the date of a notice of indebtedness to the debtor.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(b)(2) (2011).

The 180-day period may be extended if the individual requesting waiver demonstrates that, as a result of an error by either Department of Veterans Affairs (VA) or postal authorities, or due to other circumstances beyond the debtor's control, that there was a delay in receipt of the notification of indebtedness beyond the time customarily required for mailing.  38 C.F.R. § 1.963(b)(2).  If the delay in the receipt of the notice of indebtedness is substantiated, the 180-day period is computed from the date of the requester's actual receipt of the notice of indebtedness.  Id.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court noted that where the law and not the evidence is dispositive, a claim should be denied or an appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.

Moreover, in connection with the mailing of correspondence and the presumption of regularity in the administrative process, the Court has held that VA may rely on the "last known address" shown of record, see Thompson v. Brown (Charles), 8 Vet. App. 169, 175 (1995), and that the burden is on the appellant to keep VA apprised of his or her whereabouts, see Hyson v. Brown, 5 Vet. App. 262 (1993).

In this case, as noted in the Veteran's September 2008 statement of the case, in December 2006, the Veteran was sent a due process letter regarding the proposal of an adjustment to pension, effective February 1, 2004.  

During her July 2010 Travel Board Hearing, the Veteran testified that in October 2006, there was a fire in the Veteran's house and that she therefore moved into a hotel until November 2007.  She explained that some of her paperwork was lost in the move and in the fire and that, furthermore, not all of her mail was delivered to her at the hotel.  She stated that she received no notice of the pending overpayment until she received notice of the RO's decision denying her request for waiver due to untimeliness.

The claims file contains documents which note that a letter was sent to the Veteran in December 2006.  However, the claims file does not contain a copy of that letter.  Accordingly, affording the Veteran the benefit of the doubt, the requirement for disagreement within 180 days is waived in this case, and the issue of waiver of overpayment is considered on the merits.  

Laws and Regulations

The provisions of 38 U.S.C.A. § 5302(c) prohibit the waiver of a debt where there exists in connection with the claim for such waiver an indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver.  Similarly, 38 C.F.R. § 1.965(b) precludes waiver upon a finding of (1) fraud or misrepresentation of a material fact, or (2) bad faith.

If the debtor's conduct is deemed not to have constituted fraud, misrepresentation of a material fact, or bad faith, the request for waiver will be evaluated pursuant to the principles of "equity and good conscience."  38 U.S.C.A. § 5302(a) (West 2002).

VA regulation 38 C.F.R. § 1.965(a) provides that "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the government.  In making this determination, consideration will be given to the following elements, which are not intended to be all inclusive: (1) fault of debtor-where actions of the debtor contribute to creation of the debt; (2) balancing of faults-weighing fault of the debtor against VA's fault; (3) undue hardship-whether collection would deprive the debtor or family of basic necessities; (4) defeat the purpose-whether withholding of benefits or recovery would nullify the objective for which the benefits were intended; (5) unjust enrichment-failure to make restitution would result in unfair gain to the debtor; and (6) changing position to one's detriment-reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 C.F.R. § 1.965(a) (2011).

Factual Background and Analysis

The Veteran's claims file contains evidence that demonstrates that the Veteran was in receipt of Social Security benefits since January 2002.  In January 2004, the Veteran submitted an application for compensation and pension in which she stated that she received no money from the Social Security Administration.  

The Veteran's claims file includes June 2004 VA medical center treatment notes which report diagnoses of depression and the Veteran's reports that she had experienced memory problems since receiving electroconvulsive therapy. 


In a June 2004 letter, the Veteran was told that she was granted non service-connected pension and that she was responsible to tell VA right away if her income (to include Social Security benefits) changed.

In July 2005, the Veteran was sent a letter which noted that she would receive disability pension and stated that the amount awarded was based on countable income of $0 from August 1, 2005.  The letter noted that the Veteran reported receiving no money from the Social Security Administration.  The July 2005 notification letter further stated that the Veteran's pension depended on total family income which included the Veteran's income and that she was required to notify VA of any changes in income and that failure to promptly do so may create an overpayment which would have to be repaid.  

In a May 2008 financial status report, the Veteran stated that she received $846.00 per month in disability benefits from the Social Security Administration.

During her July 2010 Travel Board Hearing, the Veteran stated that she was never informed that she could not receive VA pension and Social Security benefits without reporting it to VA.  She stated that she did not recall whether or not she received an income verification notification which requested that she report her income.  She testified that she was not aware that VA pension and Social Security came from two separate entities and that she could not receive full payments from both the VA and the Social Security Administration.

The Veteran stated that she brought her paperwork to a VA representative as she was overwhelmed by the forms.  She further stated that, in October 2006, there was a fire in her house, that she stayed in a hotel until November 2007 and that during her time away from her home, her mail was being sent to a variety of locations.  The Veteran asked that her mental status be considered as she was depressed and had memory problems.  

The Board finds that the Veteran's overpayment is due to misrepresentation of income and that it is therefore barred from waiving the overpayment.  38 U.S.C.A. § 5302(c).  

The Veteran is shown to have stated that she did not receive Social Security Administration benefits in her January 2004 application for compensation and pension despite the fact that a Social Security Inquiry demonstrates that the Veteran had been in receipt of Social Security benefits since January 1, 2002.  Further, the Veteran was notified of her responsibility to report Social Security benefits in June 2004 and July 2005 letters and was specifically notified that VA based the Veteran's pension award in part on the fact that she was not receiving Social Security benefits.  The evidence thus demonstrates both that the Veteran erroneously reported that she was not receiving disability benefits and that she was notified on several occasions that it was her responsibility to notify VA of any such earnings.

The Board notes the Veteran's assertions that she may have lost some notification regarding her benefits due to a house fire and secondary to moving to a hotel.  However, the Veteran's house fire was reported as occurring in October 2006, thus the Veteran received information regarding the requirement to report Social Security benefits at least a year before the fire occurred.  Further, the Board notes her assertions that memory loss is responsible for her failure to report her earnings.  While the medical evidence of record does report diagnoses of depression and that the Veteran reported memory loss, no diagnosis of memory loss is demonstrated.

The evidence of record demonstrates that the Veteran failed to report her Social Security benefits at the time she made her claim, despite the fact that she had received benefits for two years at the time of application.  The record further shows that, despite being informed twice as to her obligation to report Social Security income and that VA had calculated the Veteran's pension award based on the belief that she was not receiving such payments, the Veteran failed to notify VA of her Social Security benefits.  Despite the Veteran's claims to the contrary, the Board finds that the Veteran's failure to report her benefits in her compensation and pension claim qualifies as a misrepresentation of income.  Her failure to notify VA of her income until May 2008, despite many notifications regarding her requirement to do so, supports this finding.  The Veteran's request for waiver of overpayment is therefore denied.

ORDER

Entitlement to a waiver of recovery of an overpayment of non-service connected pension benefits in the amount of $31,284.00 is denied.




____________________________________________
REBECCA FEINBERG 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


